IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-40527
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

ALEJANDRO SALAS-RANGEL,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-00-CR-1231-1
                        --------------------
                          February 1, 2002
Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Alejandro

Salas-Rangel has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Although Salas was notified of his right to respond to his

counsel’s motion, Salas has not filed a response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.